Citation Nr: 1134828	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety (which it characterized as depression with anxiety).  An RO hearing was held in June 2007.  A Travel Board hearing was held at the RO in November 2007 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts from both of these hearings have been added to the record.

In May 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran was not treated for an acquired psychiatric disability other than PTSD, to include depression and anxiety, during active service.

2.  The Veteran's vague allegations of in-service personal trauma are not capable of corroboration, even using alternative sources of information.

3.  The competent evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include depression and anxiety, is not related to active service.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to include depression and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate a claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2005 and in May 2010, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2005 letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claim.  Because this claim involves allegations of in-service personal assault, the May 2010 letter also informed the Veteran that information from alternative sources other than her service records could be submitted in order to corroborate her account of the stressor.  See generally Patton v. West, 12 Vet. App. 272 (1999) (discussing special consideration given to personal assault PTSD claims).  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  Because the Veteran was fully informed of the evidence needed to substantiate her claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in April 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in April 2006.  To the extent full notice regarding the assault aspect of the claim - provided in 2010 - although that followed initial adjudication, this was not prejudicial as claim subsequently readjudicated by the RO.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with a VA examination in June 2010 which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Board notes in this regard that, in statements on a June 2011 VA Form 21-4138, the Veteran asserted that her most recent VA examination in June 2010 was inadequate because the VA examiner only met with her for approximately 20 minutes and " did not ask many questions."  She also disputed certain of the VA examiner's findings concerning a reported history of pre-service sexual abuse.  As will be explained below in greater detail, the Veteran's assertions regarding the adequacy of the June 2010 VA examination are not supported by a review of this examination report which shows that the VA examiner spent 90 minutes interviewing her and 130 minutes conducting psychological testing of the Veteran for an examination lasting a total of 220 minutes.  This examination report also shows that the Veteran reported a pre-service history of sexual abuse by a landlord and her brother.  The Veteran also testified before the Board in November 2007 that she had a pre-service history of sexual abuse by a landlord and her brother.  The June 2010 examination report further shows that, although the VA examiner provided the Veteran "as much as time as she need to include whatever additional information" she wanted to include, "she voiced no concerns or complaints about the exam."  Thus, the Board finds that the Veteran's June 2011 allegations as to the adequacy of the June 2010 VA examination are without merit.

In questioning the adequacy of the June 2010 VA examination report, the appellant appears to be raising a general challenge to the professional competence of the VA clinical psychologist who conducted that examination.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Cox, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the appellant nor her service representative has raised a specific challenge to the professional medical competence or qualifications of the VA clinical psychologist who conducted the June 2010 VA examination. 

Recent Federal Circuit precedent also suggests that VA correctly relied upon the June 2010 examination report in adjudicating the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id. That has not happened in this case.  Neither the appellant nor her service representative have identified or submitted any evidence or argument that the VA clinical psychologist who conducted the June 2010 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA clinical psychologist (or any other examiner) prior to relying on the Veteran's June 2010 VA examination in adjudicating her service connection claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA clinical psychologist who conducted the June 2010 VA examination was not competent or did not report accurately the Veteran's current psychiatric symptomatology.  The Board also finds that the June 2010 VA examination is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding her acquired psychiatric disability, described completely her current psychiatric symptomatology, and made findings appropriate to the Rating Schedule.  See 38 C.F.R. § 4.2 (2010). The Board further finds that a remand to obtain another VA examination or opinion would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

There is no competent evidence, other than the Veteran's statements, which indicates that an acquired psychiatric disability other than PTSD, to include depression and anxiety, may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining another examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that an in-service sexual assault (or other personal trauma) contributed to or caused her to experience an acquired psychiatric disability other than PTSD, to include depression and anxiety, after her service separation.  She also contends that her current acquired psychiatric disability is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, although the Veteran is not asserting that she has been diagnosed as having PTSD due to an alleged in-service sexual assault, because her claim involves allegations of in-service personal assault, it appears that appropriate development for personal assault PTSD claims occurred in this case.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.  As noted above, in May 2010 correspondence from VA, the Veteran was advised of alternative sources of evidence that she could identify or submit in support of her service connection claim for an acquired psychiatric disability because her claim involved allegations of in-service personal assault.  In response, the Veteran submitted a duplicate copy of a July 2007 affidavit from her ex-husband which described her in-service experiences (as outlined below).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Veteran has contended that an in-service sexual assault (or other personal trauma) contributed to or caused her to experience an acquired psychiatric disability other than PTSD, to include depression and anxiety, after her service separation.  The Veteran's service treatment records show that no complaints of or treatment for an acquired psychiatric disability other than PTSD, to include depression and anxiety, at any time during active service.  The Veteran has testified that she did not report the alleged in-service sexual assault (or other personal trauma) because she was advised not to report the incident(s) by other female service members.  Nor do these records demonstrate the presence of any changes in behavior which might suggest that the Veteran experienced in-service personal trauma but did not report it when it occurred.  She specifically testified at her November 2007 Board hearing that the alleged in-service personal trauma had no effect on her job performance and did not result in her changing her job or her military occupational specialty (MOS) during service.  The Veteran's service treatment records show only that, on an enlistment physical examination completed in July 1972, she denied any relevant pre-service medical history and her psychiatric system was normal on clinical evaluation.  She also denied any relevant in-service history at her separation physical examination in March 1974 and her psychiatric system again was normal on clinical evaluation.

The competent post-service evidence shows that, although the Veteran has been treated on multiple occasions for an acquired psychiatric disability other than PTSD, to include depression and anxiety, since her service separation, this disability is not related to active service.  For example, the Veteran was hospitalized at a private facility in April 2002 after complaining, " I am very stressed out at work."  On admission to the emergency room (ER), the Veteran admitted to suicidal ideation.  Mental status examination of the Veteran on admission showed full orientation, no sensory deficits, and a depressed affect.  The clinical impressions on admission included anxiety and depression and suicidal ideation.  A "Short Stay Summary" completed in April 2002 indicated that the Veteran had reported that, in September 2001, there had been a lot of changes at her job "and since then [the Veteran] feels like she is carrying too much weight."  She felt nervous, upset, and overwhelmed, although she had continued to work steadily.  The Veteran also reported having 4 brothers, being divorced since "the middle 80s,"and having 2 children.  Mental status examination of the Veteran showed logical, coherent, and goal-directed thoughts, well-organized thought process, no evidence of hallucinations or delusions, no suicidal or homicidal ideation, and full orientation.  It was noted that the Veteran had been admitted following an acute episode of job-related stress and regained her composure "after very small amounts of medication."  It was noted that the Veteran did not need inpatient hospitalization.  The impressions included adjustment disorder with disturbance of emotion and conduct.  

On VA outpatient treatment in December 2003, no relevant complaints were noted.  Mental status examination of the Veteran showed she was alert and oriented times 3 with no suicidal ideation.  The assessment included chronic depression/anxiety.

In January 2004, the Veteran complained of depression "and multiple medical problems that have prevented her from functioning" or working since April 2002.  The Veteran reported experiencing a depressed mood, tearfulness, difficulty sleeping (an inability to fall asleep then frequent awakening and wandering around the house at night), hearing noises, a fair appetite, panic attacks with chest pain, frequent anxiety, crying spells, poor memory, and difficulty with decision-making.  The Veteran denied experiencing manic episodes or psychosis but admitted she did not trust others.  She also denied any current or previous suicidal ideation.  She had been hospitalized in April 2002 following a "panic attack."  She reported that her mother was "very controlling and only likes her brothers" and apparently told the Veteran that "she doesn't want her around and prevents her from seeing other family members."  She also reported that her siblings "have nothing to do with me."  She had divorced her husband because he became very abusive to her and to their children.  She had lived with the same roommate since 1985 and "they raised their children together."  A history of sexual abuse from a brother and a neighbor at age 7 was reported along with physical abuse from her ex-husband and emotional abuse from her mother and her ex-husband.  She denied any history of military sexual trauma.  Mental status examination of the Veteran showed full orientation, poor eye contact, fearful behavior, agitated motor activity, normal speech in rate, rhythm, and volume, logical and goal-oriented thoughts, apparent distraction, no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran's Global Assessment of Functioning (GAF) score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The assessment included depressive disorder and generalized anxiety disorder.

In August 2005, the Veteran's complaints included depression "secondary to medical problems."  She reported that she had forms to fill out for claiming sexual harassment and was advised to check with a service officer.  Mental status examination of the Veteran showed full orientation, withdrawn behavior, fidgeting in the chair, normal speech in rate, rhythm, and volume, logical and goal-oriented thoughts, no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnosis was depression "secondary to medical."  She was advised to continue individual therapy on an as needed basis.

In November 2005, the Veteran reported that she suffered military sexual trauma (MST) on active service when she was harassed, followed, and touched inappropriately.  It was noted that the Veteran "experienced more depression secondary to continued medical problems that prevent her from working."  It also was noted that the Veteran "remains significantly depressed and dysfunctional."  She had "more difficulty with holidays."  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was unchanged.

The Veteran described her alleged in-service personal trauma in a November 2005 statement submitted to the RO.  Although her handwriting is difficult to read, it appears that the first in-service personal trauma occurred after the Veteran and several female friends had met several male service members at a club on base and one of the male service members had been aggressive with her, trying to kiss her and then waiting outside the dorm where she and her friends lived on base.  She also identified another alleged in-service personal trauma as being "bothered by men" during a different in-service assignment.  She stated that a male service member kept trying to kiss her although she kept telling him no.  She identified a third alleged in-service personal trauma as unwelcome interactions with a foreign military officer staying on the same base where she lived when he would not leave her alone after he learned that she had a car.  She also described problems in her marriage which began while both she and her husband were on active service.  She stated that, while they were married, her husband often forced her to have sex when she was not interested in it, fought with her constantly, threw things at her, and threatened to leave her or divorce her and take their baby with him.  She identified a final in-service personal trauma of witnessing a male service member whom she did not know masturbate in front of her and her children while at a store on base in Okinawa, Japan.  She asserted that her in-service personal trauma contributed to breaking up her marriage and led her to have problems with male bosses following service.  

In a March 2006 letter, Chase McEwen, LCSW, provided a summary of the Veteran's outpatient treatment at a private counseling center between February and November 2003.  Mr. McEwen stated that the Veteran had been diagnosed as having recurrent moderate major depression and had been seen 16 times between February and November 2003.  He also stated that the Veteran "was never comfortable enough to sit through an entire session.  She stood up frequently and would have to move around.  She seemed to have a lot of trouble regulating her body temperature and would often break into a sweat which also made her uncomfortable."  Mr. McEwen noted that the Veteran experienced mental confusion, had withdrawn "for the most part," isolated herself, and showed some paranoid ideation.  

On VA outpatient treatment in March 2006, the Veteran's complaints included continued depression and poor sleep.  She reported that it took 2-3 hours for her to fall asleep.  Mental status examination of the Veteran, her GAF score, and the Axis I diagnosis, all were unchanged from November 2005.

In statements attached to her December 2006 notice of disagreement, the Veteran described her alleged in-service personal trauma.  She identified a new alleged in-service personal trauma as occurring when a dentist "gave me such a hard time about how I took care of my teeth and how he treated me and made me feel so bad about myself."  She also reported that, although her husband had been very jealous while they were dating, she had married him anyway.  She stated that her in-service experiences with men caused her to not trust any man.  She also stated that her husband was very violent during their marriage.  She stated further that she had not reported any of the alleged in-service personal trauma because she felt that she would not have been believed or would have been given a hard time because she was a woman.  In a separate statement also attached to the notice of disagreement, the Veteran's friend, J.B., stated that she had known the Veteran "for many, many years" and they had raised their kids together.  J.B. also stated that she lived with the Veteran "and help[ed] her with everything."  J.B. reported that the Veteran had a fear of men stemming from her in-service experiences.  The Veteran had reported to J.B. that she was followed by men constantly during service.  The Veteran also had described other allegedly harrowing post-service experiences involving men which, in J.B.'s view, had caused the Veteran to re-experience her in-service personal trauma and anxiety and depression.

A review of the Veteran's SSA records, received by the RO in March 2007, shows that she was awarded SSA disability benefits in April 2004 for, among other things, affective (mood) disorder.  The Veteran's SSA records also show that, on private outpatient treatment by Steven N. Kanakis, Psy.D., in August 2003, the Veteran's complaints included depression and anxiety.  She reported having good relationships with each member of her family, including her parents and 4 brothers.  She reported a history of depression in her mother but denied any other history of mental illness in her family.  She also reported that her parents both physically abused her but denied any history of sexual abuse.  She had been married once but divorced her ex-husband because "he was physically abusive."  She had good relationships with both of her adult daughters.  She had been hospitalized once for psychiatric problems in April 2002.  She experienced anxiety "since the worsening of her physical condition."  Mental status examination of the Veteran showed a sad facial expression, good eye contact, signs of distress "related mostly to tearfulness and crying," a depressed mood, a somewhat restricted affect, normal energy, normal and spontaneous speech, logical and coherent thought processes, no hallucinations or evidence of a thought disorder, no homicidal ideation, no current suicidal ideation or plans although she "admitted to some previous suicidal ideation," and full orientation.  The Axis I diagnoses were recurrent moderate major depressive disorder and anxiety disorder, not otherwise specified.

In a March 2004 note, Shodhan A. Patel, M.D., stated that the Veteran had been under his psychiatric care until December 2003.  Dr. Patel also stated that the Veteran had been treated for anxiety disorder, not otherwise specified, recurrent major depression, and mal-adaptive personality coping.  Dr. Patel noted that the Veteran had reported experiencing multiple stressors "including major medical/job/psychosocial etc."

On private evaluation by B. J. Hatton, Ph.D., later in March 2004, the Veteran's complaints included "that she possibly has had some problems with depression, particularly over the last two years.  She says that the intensity varies.  She may have had some problems in the past, but not always identified it as such."  She had gained 20 pounds of weight in the past year.  Her energy level was low and she was tired "a lot of the time."  It was noted that the Veteran had been brought to the testing location by J.B., her roommate.  The Veteran denied any current suicidal thoughts although she reported having suicidal thoughts in the past.  She reported frequent crying spells, problems with attention, concentration, and memory, occasionally hearing noises at night and thinking that she sees someone, no active hallucinations, disturbed sleep due to physical pain and frequent awakening, occasional nightmares, difficulty trusting anyone "and this is a change from her previous personality," anxiety "at times," chest pains "when she gets upset," and increased irritability.  She denied any inpatient mental health treatment and any outpatient mental health treatment prior to 2002.  Dr. Hatton noted that a review of the Veteran's records showed an April 2002 psychiatric hospitalization.  The Veteran had lived with her roommate for 20 years.  She did not drive any more "due to her physical limitations" although she shopped with her roommate.  She was sexually abused by a brother in childhood "but her parents never knew."  She also reported that "a landlord tried to molest her once when she was a child."  She was married for 13 years to an abusive husband and had 2 children and "she is somewhat close to them."  She stopped working in 2002 due to physical problems.  

Mental status examination of the Veteran in March 2004 showed she was depressed, tearful "at times" and "fairly dependent upon her friend, who accompanied her during the interview portion of the evaluation," full orientation, "difficulty being succinct or answering questions directly, while at other times, seemed to have not much difficulty," and no evidence of any psychotic symptomatology.  The Axis I diagnoses included recurrent moderate major depression and anxiety disorder, not otherwise specified.

On SSA examination in April 2004, it was noted that the Veteran "has depression previously but is stable currently."  She denied memory loss.  Physical examination showed she was alert and oriented times 3.  It was noted that the Veteran "does not have any obvious signs of psychotic or neurotic features."  The assessment included depression which was "fairly stable."  

On VA outpatient treatment in June 2007, the Veteran complained of continuing anxiety and depression.  She was sleeping better on Restoril and had fewer nightmares and awakenings.  She also was less anxious taking Serax on a daily basis.  Mental status examination of the Veteran showed full orientation, withdrawn behavior, normal speech in rate, rhythm, and volume, logical and goal-oriented thoughts, normal memory, no suicidal or homicidal ideation, and no hallucinations  or delusions.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included depression "secondary to medical."

The Veteran testified at her RO hearing in June 2007 about her alleged in-service personal trauma.  She also testified that she had quit working in 2002 because of increased anxiety and depression.  The Veteran's roommate, J.B., testified as to what she had observed of the Veteran's symptoms and what the Veteran had reported to her about her alleged in-service personal trauma.  

The Veteran's ex-husband submitted an affidavit in July 2007 which described what he had observed of the Veteran's in-service experiences.  He stated that the Veteran "came from a very protected home environment" and "this protected upbringing made for a very scary and difficult adjustment" to active service.  He also stated that the Veteran's "exposure to men that didn't take no for an answer" in service created difficulties in their marriage.  He observed that men "sexually picked on her" in her job during service which caused him to become "very jealous and angry."  

On VA outpatient treatment in September 2007, the Veteran reported that she was anxious and took Ativan as needed.  She also experienced severe fatigue.  She stated that her ex-husband had come to visit their daughter and that was the first time she had seen him in 15 years.  Mental status examination of the Veteran showed full orientation, normal appearance, withdrawn behavior, normal speech in rate, rhythm, and volume, normal memory, fair concentration, no suicidal or homicidal ideation, and no hallucinations or delusions.  The Veteran's GAF score was 55.  The Axis I diagnoses included depression "secondary to medical."  

Mental status examination of the Veteran, the Axis I diagnoses, and the Veteran's GAF score all were unchanged on subsequent VA outpatient treatment in December 2007 and in March 2008.  In July 2008, it was noted that the Veteran was stable on her current medications.  Mental status examination, the Axis I diagnoses, and the Veteran's GAF otherwise were unchanged.  In December 2008, although the Veteran's mental status examination and the Axis I diagnoses were unchanged, it was noted that her GAF score had improved to 60, demonstrating moderate symptoms.  These results were unchanged on subsequent VA outpatient treatment in November 2009.

In May 2010, the Veteran complained of episodic anxiety.  She was stable on her current medications and was not having difficulty sleeping so Restoril was discontinued.  She reported that her father had died but, because she was estranged from her family, she found out the day after he died and had not been aware that he had been in hospice prior to his death.  She also reported that she tried to call her mother but her mother did not answer the phone.  She reported further that she and her friend Judy had had an argument.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and with some meaningful interpersonal relationships.  The Axis I diagnoses included depression "secondary to medical."  

On VA examination in June 2010, the Veteran's complaints included feeling withdrawn, isolated, and depressed, with low energy, poor sleep, past suicidal ideation, and poor attention and concentration "almost every day."  She also complained of recurrent suicidal ideation, chronic feelings of emptiness, inappropriate and intense anger which was difficult to control, and an inability to trust anyone.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA and private treatment records.  She reported having a good relationship with her parents and a pretty good relationship with her 4 older brothers.  She also reported being abused 3-4 times by a landlord when she was about 7 years old and being sexually abused by her brother "by placing his penis between her legs."  She had a fair number of friends in high school.  She denied any disciplinary infractions or adjustment problems during service.  She had been married from 1973 until 1986 although her husband had been "too violent" during their marriage and was physically abusive towards their children.  She stated that her oldest daughter "has nothing to do with me because I never got along with her husband."  She was closer to her younger daughter and had a really good relationship with her granddaughter.  She also had a fair relationship with her family of origin currently "but because there are so many years between them in age, they've not been very close."  She was good friends with her female roommate whom she had lived with since her divorce.  She denied any history of suicide or violence.  She had good social support.  She isolated herself "and keeps away from men as much as possible."  The Veteran identified several alleged in-service incidents involving attempts by male service members to touch her or kiss her inappropriately as her in-service military sexual trauma.  The VA examiner noted that there were no records in the Veteran's claims file "to indicate any of the standard markers for" military sexual trauma.

Mental status examination of the Veteran in June 2010 showed unremarkable psychomotor activity and speech, a depressed mood, full orientation, unremarkable thought process and content, no delusions or hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, past suicidal thoughts but no current suicidal thoughts, intent, or plan, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, and no problems with activities of daily living.  The VA examiner stated that the degree of psychopathology reported by the Veteran "is unusual even in a clinical population."  He concluded that "it is quite likely that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issues."  This examiner also noted that the Veteran "endorsed a high frequency of symptoms and impairment that is highly atypical of individuals who have genuine psychiatric or cognitive disorders.  This suggests a high likelihood of potential feigning."  The Veteran's score on the Psychosis scale also "suggests that the [Veteran] is attempting to feign or exaggerate psychosis through endorsement of illogical, bizarre, or atypical symptoms."  The Veteran's score on the Amnestic Disorders scale showed that she did not have genuine memory impairment "given the illogical, inconsistent, and/or atypical nature of symptoms that she endorsed."  The Veteran's score on the Low Intelligence scale demonstrated that she did not have any genuine cognitive or intellect deficits "given her endorsement of approximate items and incorrect responses to very simple items."  The VA examiner finally noted that the Veteran's score on the Affective Disorders scale showed that she was feigning or exaggerating her claimed depression or anxiety because she "endorsed multiple symptoms that are atypical among patients who have genuine affective disorders."  The VA examiner concluded that the Veteran's psychological test scores overall were invalid.  This examiner also stated that he could not provide the Veteran's GAF score or determine her true functional impairment without resorting to mere speculation because of her "significant exaggeration of symptoms."  This examiner stated further that this examination consisted of a 90-minute interview and 130 minutes of testing.  He noted that, although the Veteran was given "as much as time as she need to include whatever additional information" she wanted to include, "she voiced no concerns or complaints about the exam."  She also denied experiencing any other problems which were not addressed during this examination.  The VA examiner opined that the Veteran's major depressive disorder was less likely as not caused by or related to active service.  His rationale was that the Veteran's service treatment records did not show a diagnosis of or treatment for any psychiatric disability.  He also noted in his rationale that, although the Veteran had received ongoing psychiatric treatment since 2002, her symptoms of depression had been attributed to other factors not related to active service.  This examiner noted further in his rationale that the Veteran had denied any military sexual trauma in January 2004 and had reported several incidents of childhood sexual abuse.  He also noted further in his rationale that the Veteran's depression had been diagnosed as secondary to medical problems and there were no identifiable markers of military sexual trauma in the available records.  The Axis I diagnosis was recurrent major depressive disorder of unknown severity.  

The Board acknowledges the Veteran's assertions and hearing testimony that in-service personal trauma contributed to or caused her to experience an acquired psychiatric disability other than PTSD, to include depression and anxiety, in the decades since her service separation.  The competent evidence does not support the Veteran's assertions, however; as the VA examiner specifically found in June 2010, there is no competent evidence of any "standard markers" for military sexual trauma in the claims file.  The Veteran also has not reported consistently the facts and circumstances surrounding her alleged in-service personal trauma.  For example, although she denied experiencing any military sexual trauma on VA outpatient treatment in January 2004, she subsequently reported on VA outpatient treatment in November 2005 that her in-service personal trauma consisted of being harassed, followed, and touched inappropriately during service.  The Board finds it significant that, although the Veteran was seen on VA outpatient treatment in November 2005, she did not report and the VA examiner did not note any of the alleged in-service incidents that she subsequently reported that same month in a long handwritten letter sent to the RO.  In her November 2005 letter, the Veteran identified being kissed inappropriately, being "bothered by men" during service, unwelcome interactions with an unidentified foreign military officer, and an incident involving masturbation by another service member as her in-service personal trauma.  In December 2006, the Veteran identified another alleged in-service personal trauma involving a dentist who treated her at the beginning of her period of active service and, in her view, made her feel badly about her teeth.  Indeed, it is not clear from a longitudinal review of the Veteran's multiple conflicting statements made in support of her claim to VA and to her VA treating physicians since her separation from service which of these vaguely described in-service incidents contributed to or caused her to experience an acquired psychiatric disability many decades after her service separation.  In any event, the Veteran's assertions of in-service personal trauma are not supported by a review of the competent evidence of record, including her service treatment records.  It appears that, following her separation from service in 1974, the Veteran first was seen for complaints of psychiatric problems in approximately 2002, or 28 years later, when she was hospitalized briefly after experiencing an acute episode of job-related stress.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the Veteran has been treated for a variety of psychiatric problems since her service separation.  None of the Veteran's post-service VA and private treating physicians have related any acquired psychiatric disability, to include depression and anxiety, to active service or any incident of service.  The Board finds it extremely significant that, when the Veteran was examined by several private physicians in 2003-2004 for purposes of obtaining SSA disability benefits, she did not report and these physicians did not indicate that she had experienced any in-service personal trauma which contributed to or caused her to experience any acquired psychiatric disability, to include depression and anxiety.  For example, the Veteran reported on SSA examination in March 2004 that she only had experienced increasing depression for the previous 2 years or since approximately 2002 (i.e., many years post-service).  

The Board observes in this regard that a review of the Veteran's claims file, to include her SSA records, suggests that she had not reported consistently her history to her post-service VA and private treating physicians.  Specifically, it is not clear from a detailed review of the Veteran's claims file whether she experienced childhood sexual and/or physical abuse.  She has denied any pre-service history of childhood sexual abuse and reported that a landlord sexually abused her; with respect to the reported childhood sexual abuse by a landlord, the Veteran has reported both that she was abused once by this landlord and that she was abused 3-4 times by this person when she was a child.  She also reported both being sexually abused once by a brother and being abused a few times by this brother.  As noted elsewhere, despite the fact that the Veteran reported being abused as a child by 1 of her brothers and by her landlord at her November 2007 Board hearing and at her June 2010 VA examination, she subsequently disputed her own reported history in statements submitted to VA.  The Veteran's relationship with her family also is not clear from a review of the record because she has described it in completely different terms to different post-service VA and private treating physicians.  She has reported both that she had a good relationship with her family, including her 4 brothers, and that her parents physically abused her and 1 of her brothers sexually abused her.  She also has reported both that her mother was very controlling and she is estranged from her entire family and that she has a fair relationship currently with her family of origin, including her parents and her brothers.  The Veteran's inconsistency in reporting her history to her post-service VA and private treating physicians seriously undermines the credibility of her lay assertions and Board hearing testimony.

The Veteran also has submitted multiple articles concerning in-service sexual trauma in support of her service connection claim.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking her disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran's VA treatment records also do not support her assertions and hearing testimony that her current acquired psychiatric disability, to include depression and anxiety, is related to active service.  These records show instead that, when she was seen repeatedly on VA outpatient treatment beginning in 2005, the Veteran's VA treating physicians related her depression to chronic medical problems and not to active service or any incident of service, to include her alleged in-service personal trauma.  The VA examiner specifically concluded in June 2010 that the Veteran's results on multiple psychometric tests indicated that she was exaggerating or feigning her psychiatric symptoms, rendering the test results invalid for purposes of evaluating her functional impairment or providing a GAF score.  

The Board notes in this regard that the VA examiner concluded in June 2010 that, given the Veteran's "significant exaggeration of symptoms" during psychometric testing, he could not evaluate the Veteran's true functional impairment or provide a GAF score without resorting to mere speculation.  The Board also notes that VA examinations which contain the "mere speculation" language generally are disfavored.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The June 2010 VA examiner described in detail in the examination report how the Veteran's "significant exaggeration of symptoms" rendered the psychometric testing results invalid for purposes of determining her functional impairment and providing a GAF score.  This examiner also provided a detailed nexus opinion with citations to the record and a comprehensive rationale for his opinion that the Veteran's current acquired psychiatric disability (which he diagnosed as recurrent major depressive disorder) was not related to active service.   Given the foregoing, the Board finds that the June 2010 examination report is adequate for VA adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that medical opinion with mere speculation language may be adequate if examiner sufficiently explains reasons for inability to provide requested opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As noted elsewhere, the Veteran's unsupported assertions concerning the adequacy of the June 2010 VA examination are without merit.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her current acquired psychiatric disability, to include depression and anxiety, is related to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of an acquired psychiatric disability other than PTSD, to include depression and anxiety, have been continuous since service.  She asserts that she continued to experience symptoms relating to an acquired psychiatric disability (nervousness, panic attacks, depression) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD, to include depression and anxiety, since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of an acquired psychiatric disability other than PTSD, to include depression and anxiety.  Specifically, the service separation examination report reflects that the Veteran was examined and her psychiatric system was found to be clinically normal.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability other than PTSD, to include depression and anxiety, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1974) and initial reported psychiatric symptoms in approximately 2002 (a 28-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board observes that, when the Veteran first was seen for complaints of psychiatric problems in 2002, she did not report and the private treating physicians who admitted her to a hospital briefly did not indicate any in-service personal trauma.  Instead, as noted, her psychiatric complaints were related to an acute episode of job-related stress.  Nor did the Veteran report any relevant in-service history to any of her post-service VA and private treating physicians until after she had filed her service connection claim in August 2005.  As noted elsewhere, the Veteran also did not report and her private treating physicians did not indicate any relevant in-service history, to include any in-service personal trauma, when she was seeking SSA disability benefits and was examined for that purpose on several occasions in 2003-2004.  When the Veteran sought to establish medical care with VA after service in December 2003, she also did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  And as the VA examiner noted in June 2010, the Veteran specifically had denied experiencing any military sexual trauma on VA outpatient treatment in January 2004.  The Veteran also denied any disciplinary infractions or adjustment problems during service when seen on VA examination in June 2010.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of her acquired psychiatric disorder began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The claims file is replete with the Veteran's inconsistencies in reporting what she experienced before, during, and after service that, in her view, led her to incur an acquired psychiatric disability other than PTSD, to include depression and anxiety (as discussed above).  She also has not reported consistently the in-service personal trauma that, in her view, led her to experience an acquired psychiatric disability after service separation.  As noted elsewhere, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, her previous statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, is denied



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


